Opinion by
Willson, J.
§ 284. Depositions. A motion to suppress depositions should be sustained, where the certificate of the officer taking them fails to show that the answers of the witness were subscribed and sworn to before him. [Rev. Stats. art. 2229; Chapman v. Allen, 15 Tex. 282; Patton v. King, 26 Tex. 685.]
§ 285. Beconvention. The note, as pleaded, was a matter arising out of, incident to and connected with plaintiff’s cause of action, and if the allegations of the answer are true (and, for the purpose of determining the legal sufficiency of the answer upon demurrer, they must be taken as true), defendant is entitled to recover the amount of the note in this action. [Rev. Stats, art. 650; Coleman v. Bunce, 37 Tex. 171; Sayles & Bassett’s Plead. & Prac. sec. 43; Green’s Plead. & Prac. 816, 817.]
§ 286. Partnership property. Where a question involved in the suit is as to whether property is partnership property, the court should instruct the jury as to the nature of and facts which would constitute property partnership property.
Reversed and remanded.